IN THE
                          TENTH COURT OF APPEALS




                                 No. 10-15-00283-CR

                    IN RE WILLIAM ARTHUR McINTOSH



                                Original Proceeding


                                       ORDER


       William Arthur McIntosh’s Petition for Writ of Mandamus was filed on August

20, 2015. The Court requests a response from the other parties to the proceeding. See

TEX. R. APP. P. 52.8(b). Any response shall be filed with the Clerk of this Court no later

than 14 days from the date of this notice.



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed August 27, 2015